DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2-4, 15-18 and 27-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 34, the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The closest prior art Fonte (PGPUB 20150055085) in view of Kornilov et al. (PGPUB 20180096537), fails to disclose in combination with all of the other elements of the claim wherein the position of the spectacle frame in the z-direction remains fixed during the fine positioning. Both Fonte and Kornilov require adjustment of the spectacle frames along the nose ridge, which is defined in all cases as the y-direction (vertical direction with respect to a user’s face and orthogonal to the optical axis) and z-direction (parallel to the optical axis). Modifying Fonte and/or Kornilov such that the frames are fixed in their z-direction would disallow placement of the frames in the correct location along the nose curvature normal, since that curvature extends into the z-direction. One of ordinary skill would not consider making such a change since it would clearly result in the frames being placed inside the face of the virtual wearer, which is counter to the goal of providing a virtual image showing a correct fit of the spectacles on the wearer’s face.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872